office_of_chief_counsel internal_revenue_service memorandum number release date cc corp b04 erraineri pref-106376-14 uilc date date to steven g cappellino cc lb_i rfth det from t ian russell chief branch corporate third party communication none date of communication not applicable subject pref-106376-14 this memorandum responds to your request for advice regarding whether the restructuring of a debtor_corporation debtor corp constituted a reorganization within the meaning of sec_368 of the internal_revenue_code the code you submitted a memorandum the memorandum to this office in which you analyzed various requirements that the debtor corp’s restructuring had to satisfy in order to qualify as a type_g_reorganization the memorandum concluded that the restructuring failed to qualify as a type_g_reorganization we agree with your conclusion sec_368 defines a reorganization as a transfer by a corporation of all or part of its assets to another corporation in a title_11_or_similar_case but only if in pursuance of the plan stock_or_securities of the corporation to which the assets are transferred are distributed in a transaction which qualifies under sec_354 sec_355 or sec_356 the requirement that the stock_or_securities of the transferee corporation be distributed in a transaction that qualified under sec_354 sec_355 or sec_356 was not satisfied we adopt the detailed description of the facts and relevant background of the parties that you have set forth in your memorandum for the sake of brevity we will not restate those facts here except as needed pref-106376-14 sec_354 provides that no gain_or_loss shall be recognized if stock_or_securities in a corporation a_party_to_a_reorganization are in pursuance of the plan_of_reorganization exchanged solely for stock_or_securities in such corporation or in another corporation a party to the reorganization no shareholder of the debtor corp received any consideration in the restructuring in addition based on the terms of the various debt instruments no creditor of the debtor corp held an instrument in the debtor corp that constituted a security within the meaning of sec_354 therefore the restructuring failed to meet the exchange requirement of sec_354 sec_355 applies to certain divisive transactions and sec_356 applies to otherwise qualifying sec_354 or sec_355 transactions but for the fact that boot is distributed in the exchange the restructuring of the debtor corp failed the sec_355 component of sec_368 because it was not a divisive transaction since the restructuring failed both the sec_354 and sec_355 components of sec_368 it could not satisfy the sec_356 component accordingly we agree with the conclusion of your memorandum that the restructuring failed to qualify as a reorganization under sec_368 no opinion is expressed about the federal_income_tax treatment of the restructuring under any other provisions of the code or the federal_income_tax regulations this document may not be used or cited as precedent please call if you have any questions regarding this document in addition to failing to satisfy the exchange requirement of sec_354 we note that as of the date of this memorandum the debtor corp has not yet liquidated as required by sec_354 that section in relevant part provides that sec_354 shall not apply to an exchange in pursuance of a plan_of_reorganization within the meaning of sec_368 unless the transferor_corporation distributes the stock securities and other_property received in the transaction as well as all its other properties in pursuance of the plan_of_reorganization sec_356 provides that if sec_354 or sec_355 would apply to an exchange but for the fact that the property received in the exchange consists not only of property permitted by sec_354 or sec_355 to be received without recognition of gain but also of other_property or money ie boot then the gain if any to the recipient shall be recognized but in an amount not in excess of the sum of such money and the fair_market_value of such other_property because the restructuring failed to qualify as a type_g_reorganization for the reasons stated this memorandum does not analyze any other requirements of sec_368
